Code of Ethics and Conduct 1.0 Introduction Constitution Mining Corp. (“CMC”) has adopted this Code of Ethics and Conduct to communicate to all CMC people the ethical and legal standards that we expect you to observe when dealing with CMC, your CMC colleagues and those individuals and businesses with whom CMC does business, including, without limitation, service providers, consultants, suppliers and independent contractors. We expect all CMC people to act ethically and obey the law.When you encounter ethical or legal issues where you are not certain about the correct course of action, you should use the principles described in this code as guideposts in deciding how to proceed.We have adopted this code to give you guidance for resolving these ethical and legal issues.In particular, this code addresses the following general topics: •Observing all laws and regulations; •Avoiding conflicts of interest; •Maintaining accurate and complete company records; •Protecting confidential information; and •Ethical concerns as to executive officers and directors. Because rapid changes in our industry and in the law constantly present new issues, we cannot create guidelines that address all circumstances or constitute the definitive answer on any question.When you are in doubt about the correct or best course of action, you should always consider consulting our Chief Executive Officer or Chief Financial Officer for guidance. We firmly believe that a strong commitment to ethical and legal conduct is essential for us to successfully achieve our goals.We therefore require all CMC people to comply with this code.To help ensure this compliance, we have established a procedure for reporting suspected violations of the code.Any violations of the code may result in disciplinary action.These matters are described in more detail at the end of this code. Throughout this code, we use the terms "CMC people", "you" and "your" to refer to all CMC officers, directors and independent contractors, and the terms "CMC", the "Company", "we" and "our" to refer to Constitution Mining Corp.We use the term "code" to refer to this document, as it may be amended from time to time. - 1 - 2.0Observing all Laws and Regulations 2.1Generally We expect you to comply with all applicable local, state and federal laws and regulations, both domestic and international, and refrain from illegal, dishonest or unethical conduct.Although laws and regulations may sometimes be ambiguous and difficult to interpret, we expect you to make a good-faith effort to follow both the letter and the spirit of the law. In addition, we expect you to comply with all CMC policies and procedures which apply to you.These include, but are not limited to, our policies on equal opportunity, harassment, drug-free workplace, computer usage and information technology, data protection, expense reimbursement and travel, as well as our internal financial controls and procedures.We may modify or update these policies and procedures in the future, and adopt new Company policies and procedures from time to time.You are also expected to observe the terms of any agreement to which you are party, including any non-disclosure, non-solicitation and/or non-compete agreement, employment agreement or similar agreement.If you have previously signed one of these agreements with CMC, it remains in full force and effect. 2.2Bribes and Kickbacks Bribery is illegal and subject to criminal penalties in the United States and many other countries.Bribery is forbidden under the U.S. Foreign Corrupt Practices Act, which is described in more detail in Section 2.3 of this code, and other laws and regulations.You may not give any bribes, kickbacks or other similar considerations to any person or organization to attract business.All decisions regarding the purchasing of materials, supplies and services must be made on the basis of competitive price, quality and performance, and in a way that preserves CMC's integrity. Fees, commissions or other amounts paid to outside consultants, agents or other third parties must be fully disclosed to our Chief Financial Officer, and must be legal, proper and reasonable in relation to customary commercial practice.Payments to these persons should never be used to accomplish indirectly what CMC could not properly or legally do directly. You should also be familiar with, and observe, the provisions of Section 3.3 of this code relating to gifts, gratuities and entertainment, because the giving or receiving of such items could constitute an illegal bribe or kickback under certain circumstances. 2.3International Operations You are expected to comply with our policies applicable to international business transactions and with the legal requirements and ethical standards of each country in which you conduct CMC business, as well as with all U.S. laws applicable in other countries. The U.S.
